Citation Nr: 1016234	
Decision Date: 05/03/10    Archive Date: 05/13/10

DOCKET NO.  08-15 996	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to service connection for a skin disorder, 
claimed as hidradenitis suppurativa.

2.  Entitlement to service connection for bilateral hearing 
loss.

3.  Entitlement to a permanent evaluation for sleep apnea.

4.  Entitlement to an initial compensable evaluation for 
essential tremors of the bilateral hands prior to March 19, 
2009.

5.  Entitlement to an evaluation greater than 30 percent for 
essential tremor of the right (major) hand, beginning March 
19, 2009.

6.  Entitlement to an evaluation greater than 20 percent for 
essential tremor of the left (minor) hand, beginning March 
19, 2009.



REPRESENTATION

Appellant represented by:	Colorado Division of Veterans 
Affairs


ATTORNEY FOR THE BOARD

J. M. Macierowski, Counsel


INTRODUCTION

The Veteran served on active duty from July 1968 to July 
2006, when he retired.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from the October 2006 rating decision and 
the December 2009 supplemental statement of the case issued 
by the Department of Veterans Affairs (VA) Regional Office in 
Denver, Colorado (RO).

The issue of entitlement to service connection for a 
neurologic disorder of the right lower extremity, to include 
essential tremor, has been raised by the record.  
Specifically, the Veteran's instant appeal includes 
evaluation of his essential tremor of the bilateral hands.  
However, VA outpatient treatment records beginning in May 
2009 reflect that the Veteran now also has evidence of 
essential tremor in his right foot.  This issue not been 
adjudicated by the Agency of Original Jurisdiction (AOJ); not 
only is the Board without jurisdiction, but the Veteran must 
also be provided with an opportunity to submit evidence 
and/or argument with respect to the essential tremor of the 
right foot.  Accordingly, that issue is referred to the AOJ 
for appropriate action.  

The issues of entitlement to service connection for a skin 
disorder, and entitlement to a permanent evaluation for sleep 
apnea, are addressed in the Remand portion of the decision 
below, and are remanded to the RO via the Appeals Management 
Center in Washington, D.C.


FINDINGS OF FACT

1.  A current diagnosis of bilateral hearing loss, as defined 
by VA regulations, is not of record.

2.  Prior to March 19, 2009, the Veteran's essential tremor 
of the bilateral hands was manifested by no more than 
moderate tremors.

3.  Beginning March 19, 2009, the Veteran's essential tremor 
of the right (major) hand was manifested by moderate 
incomplete paralysis of the radial nerve, to include mild 
bradykinesia and mild rest and postural tremors.

4.  Beginning March 19, 2009, the Veteran's essential tremor 
of the left (minor) hand was manifested by moderate 
incomplete paralysis of the radial nerve, to include mild 
bradykinesia and a minimal rest tremor.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in, or aggravated 
by, active military service, and sensorineural hearing loss 
cannot be presumed to have been so incurred.  38 U.S.C.A. §§ 
1101, 1110, 1112, 1113, 5103A, 5107 (West 2002& Supp. 2009); 
38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2009).

2.  The criteria for a 10 percent initial evaluation, but no 
greater for essential tremor of the bilateral hands prior to 
March 19, 2009, are met.  38 U.S.C.A. §§ 1155, 5103A, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. § 4.71a, Diagnostic Code 
8199-8103 (2009).

3.  The criteria for an evaluation greater than 30 percent 
for essential tremor of the right hand, beginning March 19, 
2009, are not met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 
2002 & Supp. 2009); 38 C.F.R. § 4.124a, Diagnostic Code 8514 
(2009).

4.  The criteria for an evaluation greater than 20 percent 
for essential tremor of the left hand, beginning March 19, 
2009, are not met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 
2002 & Supp. 2009); 38 C.F.R. § 4.124a, Diagnostic Code 8514 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

At the outset, all the evidence in the Veteran's claims file 
has been thoroughly reviewed.  Although an obligation to 
provide sufficient reasons and bases in support of an 
appellate decision exists, there is no need to discuss, in 
detail, all of the evidence submitted by the Veteran or on 
his or her behalf.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) (holding that the entire record must 
be reviewed, but each piece of evidence does not have to be 
discussed).  The analysis in this decision focuses on the 
most salient and relevant evidence, and on what the evidence 
shows or fails to show with respect to the appeal.  The 
Veteran must not assume that pieces of evidence, not 
explicitly discussed herein, have been overlooked.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (noting that the 
law requires only that reasons for rejecting evidence 
favorable to the claimant be addressed).

In this case, the Veteran asserts that he has bilateral 
hearing loss which is compensable based on the controlling 
regulations.  He also argues that his essential tremor of the 
bilateral hands is worse than the assigned evaluations, due 
to the level of interference it causes with his daily life 
and activities, and results in numbness and tingling in his 
hands, which he is unable to keep steady.

Bilateral Hearing Loss

Service connection may be established for a disability 
resulting from diseases or injuries which are clearly present 
in service or for a disease diagnosed after discharge from 
service, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 U.S.C.A. § 1110 (West 2002 & Supp. 2009); 38 
C.F.R. § 3.303 (2009).  Establishing service connection 
generally requires medical or, in certain circumstances, lay 
evidence of (1) a current disability; (2) an in-service 
incurrence or aggravation of a disease or injury; and (3) a 
nexus between the claimed in-service disease or injury and 
the present disability.  Davidson v. Shinseki, 581 F.3d 1313 
(Fed. Cir. 2009).  

Service connection for sensorineural hearing loss may be 
granted if such disease is manifested in service, or 
manifested to a compensable degree within one year following 
separation from service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309.  Impaired hearing is 
considered a disability for VA purposes when the auditory 
threshold in any of the frequencies 500, 1000, 2000, 3000, or 
4000 Hertz is 40 decibels or greater; or when the auditory 
thresholds for at least three of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz are 26 decibels or greater; or when 
speech recognition scores using the Maryland CNC Test are 
less than 94 percent.  38 C.F.R. § 3.385.  

After considering all information and lay and medical 
evidence of record in a case with respect to benefits under 
laws administered by the Secretary, when there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination of a 
matter, the benefit of the doubt will be given to the 
claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2009).  
The benefit of the doubt rule is inapplicable when the 
evidence preponderates against the claim.  Ortiz v. Principi, 
274 F.3d 1361 (Fed. Cir. 2001).

Although the Veteran's service treatment records record 
sensorineural hearing loss when listing the Veteran's 
problems, the objective audiology tests note no evidence of 
bilateral hearing loss.  On the June 2002 report of medical 
examination, puretone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
10
15
LEFT
0
0
0
10
25

During an October 2005 hearing evaluation, the military 
audiologist noted that the Veteran's puretone responses were 
within normal limits in both ears, with an acoustic notch at 
6000 Hertz down to 30 decibels in the left ear, and 40 
decibels in the right ear; he also had excellent word 
recognition scores in both ears.  At the March 2006 fee-based 
predischarge examination, speech audiometry revealed speech 
recognition ability of 100 percent, bilaterally; puretone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
10
15
25
LEFT
10
10
10
15
30

There is also no postservice evidence of record, dated within 
one year of the Veteran's service separation, showing 
bilateral hearing loss that manifested to a compensable 
degree.  Nevertheless, service connection for hearing loss 
can still be established if medical evidence shows that a 
current impaired hearing disability is actually due to 
incidents during service.  Hensley v. Brown, 5 Vet. App. 155 
(1993).  

However, the evidence of record does not show that the 
Veteran has a current diagnosis of bilateral hearing loss for 
VA purposes.  The postservice medical evidence does not 
contain any private or VA evidence indicating a level of 
bilateral hearing loss meeting the VA criteria for a hearing 
loss disability under 38 C.F.R. § 3.385.  In his October 2007 
notice of disagreement, the Veteran argues that there is 
evidence of moderate hearing loss at certain Hertz levels; 
the Board does not disagree with this contention.  However, 
in determining whether there is a disability for VA purposes, 
the pertinent regulations only consider hearing acuity at 
five audiometric thresholds, and those do not include the 
thresholds of 6000 Hertz or 8000 Hertz.  See 38 C.F.R. 
§ 3.385.

Ultimately, there is no evidence of bilateral hearing loss 
immediately prior to the Veteran's July 2006 separation from 
service, no evidence of sensorineural hearing loss manifest 
to a compensable degree within one year of service 
separation, and no evidence of currently diagnosed bilateral 
hearing loss.  Without competent evidence of a diagnosed 
bilateral hearing loss disability for VA purposes, service 
connection for bilateral hearing loss is not warranted.  See 
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004) 
(holding that service connection requires a showing of 
current disability); Degmetich v. Brown, 104 F.3d 1328, 1333 
(1997). 

The Veteran's 38 years of service, many of which involved 
work on the flight line and around aircraft, are duly noted 
in this case.  To that end, should the Veteran's hearing loss 
increase in severity in the future, he is reminded that he 
may reapply for service-connected benefits at that time.  
However, because the evidence does not show a current 
diagnosis of bilateral hearing loss, the preponderance of the 
evidence is against the Veteran's claim for service 
connection.  As such, the benefit of the doubt doctrine is 
inapplicable, and the claim must be denied.  See 38 C.F.R. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Essential Tremor

Service connection for essential tremor of the bilateral 
hands was granted by an October 2006 rating decision, and an 
initial noncompensable evaluation assigned, effective August 
2006, under the provisions of 38 C.F.R. § 4.71a, Diagnostic 
Code 8199-8103.  This hyphenated code is intended to show 
that the Veteran's essential tremor disability was rated 
analogously to convulsive tics under Diagnostic Code 8103.  
See 38 C.F.R. § 4.20 (2009) (an unlisted condition may be 
rated under a closely related disease or injury in which the 
functions affected, anatomical localization, and 
symptomatology are closely analogous); 38 C.F.R. § 4.27 
(2009) (unlisted disabilities rated by analogy are coded 
first by the numbers of the most closely related body part 
and then "99").  In the December 2009 supplemental 
statement of the case, the RO recharacterized the disability 
as paralysis of the musculospiral (radial) nerve under the 
provisions of 38 C.F.R. § 4.124a, Diagnostic Code 8514, and 
assigned separate evaluations, effective March 19, 2009: a 30 
percent evaluation was granted for essential tremor of the 
Veteran's right (major) hand, and a 20 percent evaluation was 
granted for essential tremor of the Veteran's left (minor) 
hand.  

Diagnostic Code 8103 contemplates convulsive tics, and 
evaluates the frequency and severity of attacks and the 
muscle groups involved.  A noncompensable rating is warranted 
when the disorder is mild, a 10 percent rating is warranted 
when the disorder is moderate, and a maximum 30 percent 
rating is warranted when the disorder is severe.  38 C.F.R. § 
4.71a, Diagnostic Code 8103.  The terms "mild," 
"moderate," and "severe" are not defined in the rating 
schedule; rather than applying a mechanical formula, VA must 
evaluate all the evidence to the end that its decisions are 
equitable and just.  38 C.F.R. § 4.6 (2009).

Diagnostic Code 8514 contemplates paralysis of the radial 
nerve.  A 20 percent evaluation is warranted for mild 
incomplete paralysis of the radial nerve, in either the major 
or minor hand.  The term "incomplete paralysis" indicates a 
degree of lost or impaired function that is substantially 
less than that which is described in the criteria for an 
evaluation for complete paralysis of this nerve, whether the 
less-than-total paralysis is due to the varied level of the 
nerve lesion or to partial nerve regeneration.  Further, the 
rating criteria pertaining to peripheral nerves note that 
when the involvement is wholly sensory, the rating should be 
for the mild, or at most, the moderate degree, and notes that 
the ratings for the peripheral nerves are for unilateral 
involvement.

To that end, a 30 percent evaluation for the major hand, and 
a 20 percent evaluation for the minor hand, is warranted for 
moderate incomplete paralysis of the radial nerve.  A 50 
percent evaluation for the major hand, and a 40 percent 
evaluation for the minor hand, is warranted for severe 
incomplete paralysis of the radial nerve.  A maximum 70 
percent evaluation for the major hand, and 60 percent 
evaluation for the minor hand, is warranted for complete 
paralysis of the radial nerve of the minor extremity, which 
is defined as being manifested by drop of the hand and 
fingers, wrist and fingers perpetually flexed, the thumb 
adducted, falling within the line of the outer border of the 
index finger; can not extend hand at wrist, extend proximal 
phalanges of fingers, extend thumb, or make lateral movement 
of wrist; supination of hand, extension and flexion of elbow 
weakened, the loss of synergic motion of extensors impairs 
the hand grip seriously; total paralysis of the triceps 
occurs only as the greatest rarity.

Prior to March 19, 2009

As noted above, Diagnostic Code 8103 evaluates convulsive 
tics according to their severity.  Review of the probative 
and persuasive evidence of record prior to March 19, 2009 
reveals that the Veteran's essential tremor symptomatology 
more closely approximates a moderate disorder, such that a 10 
percent initial evaluation is warranted.  At the March 2006 
fee-based predischarge examination, the Veteran noted that 
his tremors caused numbness and tingling, and that he was 
unable to steady his constantly shaking hands.  Clinical 
findings (motor, sensory, and reflexes) at that time were 
normal, however.  At a February 2009 visit, the Veteran 
reported that his right hand tremor interfered with typing, 
writing, eating, holding cups, and his woodworking hobby.  
Objective evaluation revealed "significant" tremor of the 
right hand and a very fine tremor of the left hand.  
Nonetheless, the left and right hand grip of the Veteran were 
equal and radial pulses were positive bilaterally.  Finally, 
at a March 2009 visit, bilateral hand rest tremors were 
noted, left milder than right, and the Veteran reported that 
the tremors were beginning to affect his daily life and work.  
Physical examination revealed a rest tremor in the right 
hand/forearm and a milder tremor in the left hand.  Strength 
was 5/5 and deep tendon reflexes and sensory tests were 
normal.  The objective notations on these records do not 
contradict the Veteran's assertions, and his statements are 
competent evidence of those symptoms' severity.  See Robinson 
v. Shinseki, 312 Fed. Appx. 336 (Fed. Cir. 2009).  
Accordingly, a 10 percent initial evaluation, but no greater, 
is warranted prior to March 19, 2009.  Although 
"significant" was used to describe the Veteran's tremor on 
one occasion, there is absolutely no objective evidence of 
record showing that the Veteran's tremors were productive of 
more than moderate impairment during this time period.  A 10 
percent rating and no higher is warranted.

Beginning March 19, 2009: Right (Major) Hand

Beginning March 19, 2009, a 30 percent evaluation was 
assigned for the Veteran's right hand tremor under Diagnostic 
Code 8514, for "moderate incomplete paralysis" of the 
radial nerve.  After review of the probative and persuasive 
evidence of record, the Board finds that a higher evaluation 
for that rating period is not warranted.  The March 2009 
miscellaneous neurologic disorders examination noted that the 
Veteran had a "significant" and "extremely noticeable" 
right hand resting tremor; at a May 2009 VA outpatient visit, 
postural and rest tremors were both noted in the right hand, 
which also showed mild bradykinesia, or slowness of movement.  
DORLAND'S ILLUSTRATED MEDICAL DICTIONARY, 246 (30th ed. 2003).  In 
July 2009, the Vetera noted that his right hand tremor had 
become disruptive to his usual work and lifestyle; the VA 
clinician noted a 3-4 Hertz rest tremor, a 7-8 Hertz postural 
tremor (described by the clinician as "mild"), and mild 
bradykinesia, in the Veteran's right hand.  

Especially considering the new manifestation of bradykinesia, 
which confirms the presence of some paralysis, the Veteran's 
right hand essential tremor, beginning March 19, 2009, 
constitutes moderate incomplete paralysis of the right radial 
nerve.  However, there is no evidence that the tremor is of 
the severity to warrant a 50 percent evaluation.  At the July 
2009 VA outpatient visit, the Veteran denied experiencing 
rigidity or postural instability in the right hand and arm, 
and the remaining medical evidence is devoid of clinical 
findings that would support a higher evaluation.  
Accordingly, an evaluation greater than 30 percent for right 
hand essential tremor, beginning March 19, 2009, is not 
warranted.

Consideration has also been given to whether a higher 
evaluation would be warranted the Veteran's right hand 
essential tremor under Diagnostic Code 8103, for convulsive 
tics.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
However, a 30 percent evaluation is the maximum available 
rating under Diagnostic Code 8103; therefore, it is not for 
application.  38 C.F.R. § 4.71a, Diagnostic Code 8103.

Beginning March 19, 2009: Left (Minor) Hand

Beginning March 19, 2009, a 20 percent evaluation was 
assigned for the Veteran's right hand tremor under Diagnostic 
Code 8514.  For the non-dominant hand, a 20 percent 
evaluation contemplates moderate incomplete paralysis of the 
radial nerve.  After review of the probative and persuasive 
evidence of record, the Board finds that the Veteran's left 
hand essential tremor, beginning March 19, 2009, is not 
severe, as to support the assignment of a higher evaluation.  
The March 2009 miscellaneous neurologic disorders examination 
noted that the Veteran had a "subtle" left hand resting 
tremor; a rest tremor was noted at a May 2009 VA outpatient 
visit, with mild bradykinesia, but the tremor's severity was 
not noted to be more than moderate.  In July 2009, the 
Veteran noted that his left hand tremor had become disruptive 
to his usual work and lifestyle; the VA clinician noted a 
minimal rest tremor, a 7-8 Hertz postural tremor (described 
by the clinician as "mild"), and mild bradykinesia, in the 
Veteran's left hand.  

With evidence of bradykinesia, which constitutes a certain 
level of paralysis, the Veteran's right hand essential 
tremor, beginning March 19, 2009, constitutes moderate 
incomplete paralysis of the right radial nerve.  However, 
there is no evidence that the tremor is of the severity to 
warrant a 40 percent evaluation.  At the July 2009 VA 
outpatient visit, the Veteran denied experiencing rigidity or 
postural instability in the left hand and arm, and the 
remaining medical evidence is devoid of clinical findings 
that would support a higher evaluation.  Accordingly, an 
evaluation greater than 20 percent for left hand essential 
tremor, beginning March 19, 2009, is not warranted.

Consideration has also been given to whether a higher 
evaluation would be warranted the Veteran's right hand 
essential tremor under Diagnostic Code 8103, for convulsive 
tics.  See Schafrath, 1 Vet. App. at 592.  However, while a 
30 percent evaluation is available under Diagnostic Code 
8103, the probative and persuasive evidence does not reflect 
that his left hand essential tremor is "severe."  Two March 
2009 VA outpatient treatment records describe the left hand 
tremor as mild, and the July 2009 VA outpatient record 
described it as "minimal."  Therefore, a higher evaluation 
is not warranted under the provisions of Diagnostic Code 
8103.  38 C.F.R. § 4.71a, Diagnostic Code 8103.

Other Considerations

Generally, evaluating a disability using either the 
corresponding or analogous diagnostic codes contained in the 
Schedule is sufficient.  See 38 C.F.R. §§ 4.20, 4.27 (2009).  
However, because the ratings are averages, it follows that an 
assigned rating may not completely account for each 
individual veteran's circumstance, but nevertheless would 
still be adequate to address the average impairment in 
earning capacity caused by disability.  However, in 
exceptional cases where the rating is inadequate, it may be 
appropriate to assign an extraschedular rating.  38 C.F.R. 
§ 3.321(b) (2009).

The threshold factor for extraschedular consideration is a 
finding that the evidence before VA presents such an 
exceptional disability picture that the available schedular 
evaluations for that service-connected disability are 
inadequate, a task performed either by the RO or the Board.  
Id.; see Thun v. Peake, 22 Vet. App. 111, 115 (2008); see 
also Fisher v. Principi, 4 Vet. App. 57, 60 (1993) 
("[R]ating [S]chedule will apply unless there are 
'exceptional or unusual' factors which render application of 
the schedule impractical.").  Therefore, initially, there 
must be a comparison between the level of severity and 
symptomatology of the Veteran's service-connected disability 
with the established criteria found in the Schedule for that 
disability.  Thun, 22 Vet. App. at 115.  If the criteria 
reasonably describe the Veteran's disability level and 
symptomatology, then the Veteran's disability picture is 
contemplated by the Schedule, the assigned schedular 
evaluation is, therefore, adequate, and no referral is 
required.  See VAOPGCPREC 6-96; 61 Fed. Reg. 66749 (1996) 
(when service-connected disability affects employment "in 
ways not contemplated by the rating schedule[,]" § 3.321(b) 
(1) is applicable).

The Board finds that the Veteran's disability picture is not 
so unusual or exceptional in nature as to render inadequate 
the evaluations assigned for the Veteran's bilateral 
essential tremors.  This disorder has been evaluated both as 
convulsive tics under Diagnostic Code 8103, and as paralysis 
of the radial nerve under Diagnostic Code 8514, the criteria 
of which is found by the Board to specifically contemplate 
the level of occupational and social impairment caused by 
this disability.  Id.  As noted above, moderately frequent 
tremor, and moderate incomplete paralysis of the affected 
extremities, has been shown by the medical evidence during 
the staged rating periods described above.  The criteria for 
10, 20, and 30 percent ratings reasonably describe the 
Veteran's disability level and symptomatology for essential 
for the rating periods evaluated by this decision.  
Therefore, a schedular evaluation is adequate, and no 
referral is required.  See 38 C.F.R. § 4.71a, Diagnostic Code 
8103; 38 C.F.R. § 4.124a, Diagnostic Code 8514.  The Board 
adds that the record shows that the Veteran is a program 
manager and that his tremor affects social interactions and 
appears to make clients uneasy.  But, there is no evidence of 
marked interference with employment or frequent periods of 
hospitalization.  

Thus, based on the evidence of record, the Board finds that 
the Veteran's disability picture based on his essential 
tremor cannot be characterized as an exceptional case, so as 
to render the schedular evaluations inadequate.  The 
threshold determination for a referral for extraschedular 
consideration was not met and, consequently, the Board finds 
that the Veteran is not entitled to referral for an 
extraschedular rating.  Thun, 22 Vet. App. at 115.

Because the record shows no more than moderate essential 
tremor of the bilateral hands prior to March 19, 2009, and no 
more than moderate paralysis of the radial nerve of the right 
hand or of the left hand beginning March 19, 2009, the 
preponderance of the evidence is against the Veteran's claim 
for increased initial and current evaluations.  As such, the 
benefit of the doubt doctrine is inapplicable, and the claim 
must be denied.  See 38 C.F.R. § 5107(b); Gilbert, 1 Vet. 
App. at 53-56.

VA's Duties to Notify and to Assist

After review of the claims file, the Board finds that VA has 
met all statutory and regulatory notice and duty to assist 
provisions in this case.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2009).  The Veteran's claim 
was received by VA prior to his separation from service; 
thus, he was not notified of VA's duties to assist and to 
notify with respect to the two issues on appeal.  However, he 
is not prejudiced by this lack of notice; his claim for 
service connection for essential tremor was granted in 
October 2006, and after he expressed disagreement with the 
assigned evaluation, the RO notified him of the criteria for 
higher evaluations in a February 2009 letter, after which 
time his claim was readjudicated in the December 2009 
supplemental statement of the case.  See Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant notification followed by readjudication of 
the claim, such as an SOC or SSOC, is sufficient to cure a 
timing defect).  Moreover, he is not prejudiced with respect 
to his claim for bilateral hearing loss, as the preponderance 
of the evidence is against his claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b) (1); Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  Moreover, the Veteran was notified of 
regulations pertinent to the establishment of an effective 
date and of the disability rating in that February 2009 
letter.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  

The Veteran's service treatment records and VA medical 
treatment records have been obtained; the Veteran has not 
identified any private treatment records pertinent to his 
appeal.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  The Veteran 
has not indicated, and the record does not contain evidence, 
that he is in receipt of disability benefits from the Social 
Security Administration (SSA); therefore, the RO's failure to 
request and obtain any relevant SSA records was not in error.  
38 C.F.R. § 3.159 (c) (2).  Predischarge VA examinations were 
conducted in March 2006; the Veteran has not argued, and the 
record does not reflect, that these examinations were 
inadequate for rating purposes.  38 C.F.R. § 3.159(c) (4); 
Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  

There is no indication in the record that any additional 
evidence, relevant to the issue decided herein, is available 
and not part of the claims file.  See Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  As there is no indication that any 
failure on the part of VA to provide additional notice or 
assistance reasonably affects the outcome of the case, the 
Board finds that any such failure is harmless.  See Mayfield 
v. Nicholson, 20 Vet. App. 537 (2006); see also 
Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. 
Sanders/Simmons, 556 U.S. ____ (2009); 129 S. Ct. 1696, 2009 
WL 1045952, U.S., April 21, 2009 (No. 07-1209).  


ORDER

Service connection for bilateral hearing loss is denied.

An initial 10 percent evaluation, but no greater, for 
essential tremor of the bilateral hands, prior to March 19, 
2009, is granted, subject to the applicable regulations 
concerning the payment of monetary benefits.

An evaluation greater than 30 percent for essential tremor of 
the right hand, beginning March 19, 2009, is denied.

An evaluation greater than 20 percent for essential tremor of 
the left hand, beginning March 19, 2009, is denied.


REMAND

During the Veteran's military service, in 1985 and 1986, he 
was treated for recurrent cysts under the left axilla 
(armpit), which were concurrent diagnosed as "hidradenitis 
suppurativa" and a simple infected cyst.  That treatment 
included at least two occasions where incision and drainage 
was completed.  Review of the remaining service treatment 
records reflects no evidence of a skin disorder, to include 
the Veteran's denial of a skin disorder on the June 2002 
report of medical examination, and normal findings of the 
skin in a March 2006 evaluation.  Moreover, at the March 2006 
fee-based predischarge examination, the examiner noted that 
the Veteran reported no current symptoms or treatment, and 
that there was no pathology on physical examination to render 
a current diagnosis.

The above evidence notwithstanding, the Veteran has continued 
to assert that he has a current skin disorder.  The Court of 
Appeals for the Federal Circuit has held that a claimant's 
lay statements may be competent to support a claim for 
service connection by supporting the occurrence of lay-
observable events or the presence of disability or symptoms 
of disability subject to lay observation.  See Robinson v. 
Shinseki, 312 Fed. Appx. 336 (Fed. Cir. 2009); see also 38 
U.S.C.A. § 1153(a) (West 2002); 38 C.F.R. §§ 3.303(a), 
3.159(a).  As the Veteran's statements as to his lay 
observations of his skin disorder are considered probative 
evidence, and there has been no examination of the Veteran's 
skin, or of any residual disability to include scars 
resulting from the incision and drainage procedures conducted 
in 1985 and 1986, in the postservice period, a VA examination 
must be conducted.

Additionally, remand of the issue of entitlement to a 
permanent evaluation for the Veteran's sleep apnea is also 
required.  Permanence of total disability will be taken to 
exist when such impairment is reasonably certain to continue 
throughout the life of the disabled person.  Diseases and 
injuries of long standing which are actually totally 
incapacitating will be regarded as permanently and totally 
disabling when the probability of permanent improvement under 
treatment is remote.  The age of the disabled person may be 
considered in determining permanence.  38 C.F.R. § 3.340(b) 
(2009).  Full consideration must be given to unusual physical 
or mental defects in individual cases.  38 C.F.R. § 4.15 
(2009).  Once permanence is established, a Veteran need not 
undergo further VA examinations in order to retain his total 
disability rating for the permanent disability.  38 C.F.R. § 
3.327(b) (2) (iii).

By an October 2006 rating decision, service connection was 
granted for sleep apnea, and a 50 percent evaluation 
assigned, effective August 2006.  No physical examinations 
have been conducted since that time, and although the Veteran 
has asserted that his physicians feel this disorder will only 
worsen with age, there is no evidence in the record with 
respect to the permanency and likelihood of improvement of 
the Veteran's sleep apnea.  Permanence is essentially a 
medical question, which requires competent medical evidence; 
neither the Board nor the RO may exercise its own independent 
medical judgment on such a question.  See Elcyzyn v. Brown, 7 
Vet. App. 170, 176 (1994); Colvin v. Derwinski, 1 Vet. App. 
171 (1991).  As such, the Board finds that an examination is 
required to ascertain the permanence of the Veteran's 
service-connected sleep apnea.

Finally, as noted above, the Veteran's claim for service 
connection for a skin disorder was received prior to his 
separation from service in July 2006.  He was never notified 
of VA's duties to assist with respect to that issue.  
Moreover, the Veteran was never notified of the criteria 
necessary to establish a permanent rating for his sleep 
apnea, once he requested permanency thereof.  This 
notification must be accomplished.  

Accordingly, the issues of entitlement to service connection 
for a skin disorder, and entitlement to a permanent 
evaluation for sleep apnea, are remanded for the following 
actions:

1.  Provide notice to the Veteran with 
respect to his claims for service 
connection for a skin disorder, and for 
permanency of his evaluation for service-
connected sleep apnea, to include as 
required by Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).

2.  Schedule the Veteran for a VA skin 
examination to determine the etiology of 
any skin disorder found.  The claims 
folder, including a copy of this Remand, 
must be made available to the examiner and 
reviewed in conjunction with the 
examination.  Any indicated tests and 
studies must be accomplished and all 
clinical findings must be reported in 
detail and correlated to a specific 
diagnosis.  If a skin disorder(s), to 
include residual scars resulting from the 
Veteran's 1985 and 1986 incision and 
drainage procedures, is found, the VA 
examiner must provide an opinion as to 
whether the skin disorder(s) found is/are 
related to the Veteran's military service.  
A complete rationale for all opinions 
expressed must be provided.  If an opinion 
cannot be provided without resorting to 
speculation, the examiner must state why, 
and discuss what evidence would be 
required to provide a non-speculative 
opinion.  The report prepared must be 
typed.

3.  Schedule the Veteran for an 
appropriate VA examination to determine 
the permanency of his sleep apnea.  All 
indicated tests should be accomplished, 
and all clinical findings reported in 
detail.  The claims file must be made 
available to and reviewed by the examiner.  
After review of the claims file, and 
completion of a full physical examination, 
the VA must provide an opinion as to 
whether the Veteran's service-connected 
sleep apnea is reasonably certain to 
continue throughout his lifetime with its 
current symptoms, and discuss whether the 
probability of permanent improvement under 
treatment is remote.  The examiner should 
set forth all examination findings, 
together with the complete rationale for 
all conclusions reached.  A complete 
rationale for all opinions expressed must 
be provided.  If an opinion cannot be 
provided without resorting to speculation, 
the examiner must state why, and discuss 
what evidence would be required to provide 
a non-speculative opinion.  The report 
prepared must be typed.

4.  Notify the Veteran that it is his 
responsibility to report for the 
examination and to cooperate in the 
development of the claim.  Failure to 
report for a VA examination without good 
cause may result in denial of the claim.  
38 C.F.R. §§ 3.158, 3.655 (2009).  In the 
event that the Veteran does not report for 
the aforementioned examination, obtain 
documentation showing that notice 
scheduling the examination was sent to the 
last known address of record.  Indicate 
whether any notice that was sent was 
returned as undeliverable.

5.  Readjudicate the issues on appeal.  If 
any benefit sought remains denied, furnish 
a supplemental statement of the case to 
the Veteran and his representative.  If 
otherwise in order, return the case to the 
Board.




No action is required by the Veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner. 
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


______________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


